DETAILED ACTION
	It is noted, as in the previous office action, that claim 8 is missing from the list of claims, and is being treated as a cancelled claim.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1, 3-5, 7, and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al (US 2014/0266776), hereinafter Miller, in view of He et al (US 2019/0386711), hereinafter He.
Regarding claim 1, Miller teaches a system for wireless communication of analyte information (abstract, par. [0105]), the system comprising 
an analyte sensor system (Fig. 1 element 8), comprising 
an analyte sensor (Fig. 1 element 10, Fig. 3 element 312) adapted to gather information related to a level of an analyte in a host (par. [0046]); 
analyte sensor electronics circuitry (Fig. 1 element 12) adapted to transmit and receive wireless signals using a first antenna (Fig. 3 element 316 - transceiver), wherein the analyte sensor is electrically and mechanically coupled to the analyte sensor electronics circuity (par. [0072]);
a second antenna (Fig. 3 element 322, par [0177-0180] – NFC tag) adapted to receive an input signal from a source external to the analyte sensor system (par. [0180-0181]), and further adapted to transmit a modified signal generated using the input signal (par. [0181]). 
wherein the analyte sensor electronics is further adapted to use the first antenna to receive the modified signal (par. [0177] & [0181] – NFC tag may be included as part of transceiver, thus the transceiver would receive signal from NFC tag sent to interrupt input on processor), and wherein the analyte sensor system is further adapted to transition into an operational state in response to the modified signal received using the first antenna (par. [0181] – after processor has received interrupt signal from NFC tag, processor may exit the low-power sleep mode and begin normal operation of the sensor system).  
Miller does not teach wherein the analyte sensor is electrically and mechanically coupled to the analyte sensor electronics circuity before the analyte sensor is implanted into the host.
(abstract, par. [0053] & [0060], Fig. 1A – the system shown in Fig. 1A is for wireless communication of analyte information collected from an analyte sensor),
wherein the analyte sensor (Fig. 1A element 104, par. [0059]) is electrically coupled to the analyte sensor electronics circuity (par. [0058] & [0077], Fig. 1C element 250 – Sensor electronics comprising circuitry elements embody analyte sensor electronics circuitry; sensor electronics are electrically coupled to the analyte sensor) before the analyte sensor is implanted into the host (par. [0058-0059] – the sensor electronics and analyte sensor are electrically coupled before an insertion device positions the analyte sensor through an external surface of the user’s skin, indicating the sensor electronics and analyte sensor are coupled before the analyte sensor system is implanted into the host).
When the analyte sensor that is electrically and mechanically coupled to the analyte sensor electronics circuitry of the analyte sensor system of Miller is modified with the timing of the coupling of the analyte sensor and analyte sensor electronics circuitry as taught by He, one of ordinary skill in the art would reach an analyte sensor system wherein the analyte sensor is electrically and mechanically coupled to the analyte sensor electronics circuity before the analyte sensor is implanted into the host. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the analyte sensor system of Miller with the timing of the coupling of the analyte sensor and analyte sensor electronics circuitry as taught by He in order to create a device with improved wireless communication between the analyte sensor and an outside second device as recognized by He (He par. [0004-0007]).
	Regarding claim 3, Miller in view of He teaches the system as set forth above in claim 1. Miller further teaches the second antenna (Fig. 3 element 322 – NFC tag) is mechanically coupled to the 
	Regarding claim 4, Miller in view of He teaches the system as set forth above in claim 3. Miller further teaches the second antenna (Fig. 3 element 322 – NFC tag) is mechanically coupled to a housing of the analyte sensor system (par. [0177] – NFC tag is…embedded in housing or mounting unit). 
	Regarding claim 5, Miller in view of He teaches the system as set forth above in claim 3. Miller further teaches at least a portion of the second antenna (Fig. 3 element 322 – NFC tag) is internal to the analyte sensor system (Fig. 3 element 8) relative to a housing of the analyte sensor system (par. [0177] – NFC tag is integral to the electronics in the system, thus internal to the system relative to a housing).
	Regarding claim 7, Miller in view of He teaches the system as set forth above in claim 3. Miller further teaches at least a portion of the second antenna (Fig. 3 element 322 – NFC tag) resides within a housing of the analyte sensor system (par. [0177] – NFC tag is…embedded in the housing). 
	Regarding claim 9, Miller in view of He teaches the system set forth above in claim 1. Miller further teaches the modified signal received using the first antenna (Fig. 3 element 316 – transceiver; par. [0177-0181] – NFC tag sends a signal and the NFC tag can be part of the transceiver, which would cause the transceiver to receive the signal sent from the NFC tag) comprises pairing information transmitted to the analyte sensor system for purposes of connection establishment (par. [0181-0183] & [0195] – NFC tag includes transmitter ID for pairing electronics module to external receiving device such as a laptop or a smartphone via a Bluetooth connection).
	Regarding claim 10, Miller in view of He teaches the system set forth above in claim 1. Miller further teaches the modified signal received using the first antenna (Fig. 3 element 316 – transceiver; par. [0177-0181] – NFC tag sends a signal and the NFC tag can be part of the transceiver, which would cause the transceiver to receive the signal sent from the NFC tag) comprises information transmitted to the analyte sensor system for purposes of exchanging the information related to the level of the analyte 
	Regarding claim 11, Miller teaches a method of wireless communication using an analyte sensor system (abstract, par. [0105]), 
	the analyte sensor system (Fig. 1 element 8) comprising 
	an analyte sensor (Fig. 1 element 10, Fig. 3 element 312) and analyte sensor electronics circuitry (Fig. 1 element 12); 
	wherein the analyte sensor is adapted to gather information related to a level of analyte in a host (par. [0046]); 
	wherein the analyte sensor is electrically and mechanically coupled to the analyte sensor electronics circuity (par. [0072]);
	wherein the analyte sensor electronics circuitry is adapted to transmit and receive wireless signals using a first antenna (Fig. 3 element 316 – transceiver, par. [0104])
	the method comprising:
	 a second antenna (Fig. 3 element 322, par. [0177-0181] – NFC tag) receiving an input signal from a source external to the analyte sensor system (par. [0180-0181]); 
	generating a modified signal using the input signal received from the source (par. [0181] – once NFC tag has received the correct wake up command, it can send a signal); 
	the second antenna transmitting the modified signal to the analyte system (par. [0181]); the analyte sensor electronics circuitry using the second antenna to receive the modified signal transmitted 
	Miller does not teach wherein the analyte sensor is electrically and mechanically coupled to the analyte sensor electronics circuity before the analyte sensor is implanted into the host.
However, He, in the same field of endeavor, teaches on a method of wireless communication using an analyte sensor system (abstract, par. [0053] & [0060], Fig. 1A – the system shown in Fig. 1A uses a method for wireless communication of analyte information collected from an analyte sensor),
wherein the analyte sensor (Fig. 1A element 104, par. [0059]) is electrically coupled to the analyte sensor electronics circuity (par. [0058] & [0077], Fig. 1C element 250 – Sensor electronics comprising circuitry elements embody analyte sensor electronics circuitry; sensor electronics are electrically coupled to the analyte sensor) before the analyte sensor is implanted into the host (par. [0058-0059] – the sensor electronics and analyte sensor are electrically coupled before an insertion device positions the analyte sensor through an external surface of the user’s skin, indicating the sensor electronics and analyte sensor are coupled before the analyte sensor system is implanted into the host).
When the analyte sensor that is electrically and mechanically coupled to the analyte sensor electronics circuitry of the analyte sensor system of the method of Miller is modified with the timing of the coupling of the analyte sensor and analyte sensor electronics circuitry as taught by He, one of ordinary skill in the art would reach a method using an analyte sensor system wherein the analyte sensor is electrically and mechanically coupled to the analyte sensor electronics circuity before the analyte sensor is implanted into the host. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method using the analyte sensor (He par. [0004-0007]).
	Regarding claim 12, Miller in view of He teaches the method as set forth above in claim 11. Miller further teaches the method comprises the analyte sensor system transitioning into the operational state (par. [0181] – after processor has received the interrupt signal from the NFC tag, the processor may exit the low power sleep mode and begin normal operation of the sensor system) in response to the modified signal received using the first antenna (Fig. 3 element 316 – transceiver; par. [0177] & [0181] – NFC tag may be included as part of transceiver, thus the transceiver would receive signal from NFC tag sent to interrupt input on processor).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Miller et al (US 2014/0266776), hereinafter Miller, in view of He et al (US 2019/0386711), hereinafter He, as applied to claim 1 above, and further in view of Garcia et al (US 2017/0074757), hereinafter Garcia.
Regarding claim 2, Miller in view of He teaches the system as set forth above in claim 1. Miller in view of He does not teach the second antenna is mechanically coupled to an applicator or packaging for the analyte sensor system. 
However, Garcia, in the same field of endeavor, teaches on an analyte sensor system (Fig. 1 element 8) for processing sensor data from an analyte sensor (par. [0001]). Garcia teaches the analyte sensor system comprises an analyte sensor (Fig. 1 element 10) and analyte sensor electronics circuitry (Fig. 1 & 2 element 12), where the sensor electronics include a first antenna (Fig. 2 element 232, par. [0142] & [0145] – telemetry module). Garcia further teaches on a second antenna (par. [0185] – NFC) mechanically coupled to an applicator or packaging for the analyte sensor system (par. [0185]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate second antenna on the analyte sensor system of Miller in view of He on . 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Miller et al (US 2014/0266776), hereinafter Miller, in view of He et al (US 2019/0386711), hereinafter He, as applied to claim 3 above, and further in view of Matikyan et al (US 2019/0159704), hereinafter Matikyan.
Regarding claim 6, Miller in view of He teaches the system as set forth above in claim 3. Miller in view of He does not teach that at least a portion of the second antenna is external to the analyte sensor system relative to a housing of the analyte sensor system. 
However, Matikyan, in the same field of endeavor teaches on an analyte sensor system (Fig. 1 element 50) comprising an analyte sensor (Fig. 1 element 100) and analyte electronics circuitry (Fig. 1 & 4 element 101) with a housing (Fig. 4 elements 206 and 220). Matikyan further teaches the analyte electronics sensor system wirelessly communicates analyte information (par. [0022]) with an external source via an antenna (Fig. 4 element 103, par. [0037]), where the antenna may be external to the housing (par. [0032-0033]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the analyte sensor system of Miller so at least a portion of the second antenna is external to the analyte sensor system relative to a housing of the analyte sensor system as taught by Matikyan to allow for more robust, larger antennas to be used in the system that are capable of resisting various impacts as recognized by Matikyan (Matikyan par. [0033]). 
Response to Arguments
Applicant’s arguments, see page 7 section “Specification Objections”, filed 22 March 2021, with respect to the specification have been fully considered and are persuasive.  The objection of the specification has been withdrawn. 
page 7 section “Claim Rejections – 35 U.S.C. § 112”, filed 22 March 2021, with respect to the 35 U.S.C. § 112(b) rejection of claim 11 have been fully considered and are persuasive.  The rejection of claim 11 on the basis 35 U.S.C. § 112(b) has been withdrawn. 
Applicant’s arguments with respect to claim(s) 1-7 and 9-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY MARIE EVANS whose telephone number is (571)272-3610.  The examiner can normally be reached on M-F 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.M.E./Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791